DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment filed January 28, 2021.
Claims 1-4 have been amended; claims 5-6 have been canceled; claims 7-12 have been withdrawn pursuant to a restriction requirement; and new claim 13 has been added.
Claims 1-4 and 13 have been examined.
In view of the claim amendments, the previous Section 112 rejections are withdrawn as moot.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, US 3,464,881 (hereafter Miller) in view of Lewellin, US 2011/0062636 (hereafter Lewellin).

Regarding claim 1, Miller discloses a process for producing a structural article from a naturally occurring organic material (Miller is directed to a sugarcane board product and process (Title), the board product (i.e., article) described as a structural building product at col. 1, lines 13-16).
Regarding the step of conveying a plurality of lengths of the naturally occurring material through a coating operation in order to apply a non-activated adhesive, at col. 3, lines 52-63, Miller discloses cutting a stalk of sugarcane longitudinally and removing its exterior wax and epidermis; subsequently the rind that is the form of a plurality of strips the length of the stalk are cut into shorter lengths for easy handling (col. 3, line 75 to col. 4, line 3).  To prepare boards, an adhesive or binder substance is preferably added to the rind strips either before or after a plurality of strips are placed side-by-side on a lower plate of a press or in a mold (col. 6, lines 11-62).  Miller teaches the adhesive or binder may be in wet or dry form and can be applied to the strips by dipping, spraying, dusting or painting (col. 6, lines 39-49).  Because this coating process may be performed before the strips are placed in a press or mold, Miller implicitly discloses “conveying” the plurality of rind lengths “through” a coating operation as required by 
Regarding the step of bundling the plurality of lengths of the material, Miller teaches bundling fiber strips into rolls and then further manufacturing boards from the rolls at col. 6, line 73 to col. 7, line 12.
Regarding the step of conveying the bundles material through a forming die having a first section for reshaping a cross section of the coated and bundled material, Miller teaches that boards may be manufactured by applying pressure in a variety ways, including the use of a stationary press, a rotating belt or roller (i.e., continuous process) or by fluid pressure molding techniques known in the plywood industry (col. 7, lines 23-40). Miller further states, “curved and shell-like articles can be formed depending on the mold shape.” (col. 7, lines 35-36). Thus, the various techniques taught in Miller for making a board teach conveying and reshaping of a cross section of coated and bundled material.
Miller does not explicitly teach conveying through a die (understood as a hollow mold through which material is forced) with a first section for reshaping as recited in claim 1.  Miller also does not teach the step of conveying the reshaped material through a second heating section of the forming die to activate the adhesive in order to set and harden the material according to the reshaped cross section. 
first section for reshaping) where the  fiber/binder mixture is shaped into substantially the same shape it adopts when subsequently fed into a heated die (i.e., second heating section) (paras [0014]-[0017]).  Fig. 3 of Lewellin illustrates the mixture 21 being conveyed into a press or die 25 that is attached to an upstream or first section B that forms but does not heat the mixture, followed by downstream zone A of the die that includes heating plates 28,29, the apparatus and method described at paras [0044]-[0047]. Lewellin describes a problem encountered when a mixture is formed and heated as it enters a die - the binder in the uncompressed substrate will at least partially set or cure the mixture in the uncompressed condition and such partially cured binder will have no effect on holding the substrate in a bound compressed condition (para [0042]).  The apparatus of Lewellin solves this problem by shaping the mixture to substantially the final desired shape in the intake zone before entering the heated die (para [0014]).   
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to manufacture compressed boards or other forms according to Miller using the apparatus of Lewellin having an initial forming section and downstream heating section, for the advantages taught in Lewellin, including curing of the heat activated adhesive only after the form has been compressed 
  
Regarding claim 2, please see the discussion in the rejection of claim 1 above of the process of Miller being directed to cane stalks.

Regarding the claim 4 recitation of trimming the lengths of material prior to bundling, Miller teaches its bundles can be made to any length or width desired (i.e., trimmed) (col. 7, lines 2-3).  Miller is silent as to whether such length changing step is performed before or after a bundling step.  However, earlier in the specification, Miller teaches rind strips may be treated, collected, baled and stored (col. 2, lines 55-59) and that the strips may also be processed into “special form” especially suitable for storage or shipping (col. 2, lines 66-67), all of which render predictable a trimming step performed at a point in time prior to bundling.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding new claim 13, the recitation of incorporating any of a resin or expandable foaming agent into the non-activated adhesive is understood as reading on the Miller teaching of using a melamine adhesive, which is understood to be a resin (col. 5, lines 35-45). Miller further teaches “different adhesive or binder materials may be . 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Lewellin as applied to claim 1 and further in view of Samanta et al., US 2009/0130377 (hereafter Samanta).

The claim 3 recitation of incorporating a heat activating catalyst ingredient in the non-activated adhesive, Miller/Lewellin is silent regarding using a catalyst in its method.
Samanta teaches a method of making high tensile and compressive strength structural products made from natural fibers that include bamboo and may further include sugar cane (para [0077]).  In a process of Samanta, a resin solution (i.e., adhesive), is coated or sprayed onto bamboo and jute fibers, the impregnated fibers are then dried and cut to a desired size, followed by pressing to a desired thickness using a hydraulic press (paras [0078]-[0083]).  Like Miller (see col. 5, lines 35-45), Samanta at para [0088] teaches the use of a thermoset adhesive resin that includes melamine formaldehyde.  Samanta also teaches that such an adhesive resin may include an alkaline catalyst (para [0111]; and see each of the examples of Samanta, each teaching the use of a catalyst in the exemplary adhesive resins (paras [0117]-[0124])). It is further noted that the use of sodium hydroxide as a catalyst component in melamine resins is well known; for a more recent example, see Chan, US 2017/0036424 cited at the end of the first office action.  
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Response to Arguments
Applicant’s argument with respect to claim 1 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CYNTHIA L SCHALLER/Examiner, Art Unit 1746